The opinion of the court was delivered, by
Thompson, C. J.
For the reasons given in Steiner v. Kolb, ante 123, we think the judgment should be affirmed. Matthias Custer took a fee in the land in dispute, under his father’s will. It was a devise to him for life, and at his decease the “property to descend to his heirs at law.” The estate passed to him and his heirs absolutely and .generally. This created a fee, and the purchaser from him was bound to accept his deed for the land and pay the purchase-money.
Judgment affirmed.